Citation Nr: 0922394	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-30 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to individual unemployability for the period 
of August 25, 2005 to February 27, 2007.  

2.  Entitlement to an increased evaluation of right knee 
replacement, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Fargo, North 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The record reveals that the Veteran requested a 
videoconference hearing in conjunction with his appeal.  The 
hearing was scheduled for December 2, 2008.  However, on 
December 2, 2008, the Veteran requested that the hearing be 
cancelled while he obtained additional evidence to buttress 
his claims on appeal.  In April 2009, the Veteran's 
representative requested that the Veteran be scheduled for a 
Travel Board hearing, in lieu of the originally requested 
videoconference hearing, in connection with the pending 
appeal.  

In order to ensure full compliance with due process 
requirements, a hearing must be scheduled.  Travel Board 
hearings are scheduled by the RO.  See 38 C.F.R.           §§ 
20.700, 20.704(a) (2008).  Accordingly, a remand is required 
in order to comply with the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the Veteran for a Travel 
Board hearing with a Veterans Law Judge of 
the Board at the local office, in 
accordance with his request.  The Veteran 
should be notified in writing of the date, 
time and location of the hearing.  After 
the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




